Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant recites (Cf. ultimate paragraph of Claim 1) … wherein the feeder exchange device (105) is configured to store an in-process feeder (34) in the feeder storage (51) of the component mounting line in charge when it is determined,  based on the production information and the feeder information that there is  the in-process feeder (34) that was used in the component mounting line in charge and is scheduled to be used in another component mounting line. The examiner cannot determine what this language means. Each of applicant’s claims is held to be unclear, vague and indefinite. For example, what is meant when applicant recites that …the in-process feeder in the feeder storage of the component mounting line in charge when it is determined… ? (Cf. lines 14-15 of Claim 1)  How is the “production information: different from “feeder information” ? (Cf. line16 of Claim 1).  What is meant by the language (Cf. lines 16ff) ,…, that there is the in-process feeder that was used in the component mounting line in charge and is scheduled to be used in another component mounting line ? What does applicant intend by using this last-cited language? What is …the component mounting in charge” … (Cf. line17 in Claim 1). As further applied to Claim 2 the language …wherein the automatic conveyance device is configured to transport the in-process feeder to the feeder storage of the other component mounting line schedule to use the in-process feeder, when it is determined based on production information and the feeder information that there is the in-process feeder… is further held to be unclear, vague and indefinite.. Applicant is requested to carefully explain the limitations recited in Claim 2 and point out where in the specification (excluding the claims) such limitations exist. What does applicant mean by the language “in-process feeder”? what does applicant mean by the language “production information”? also by “feeder information”? What distinguishes these last 2 named “informations”?
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, assuming that the claims are not unclear, not vague and not indefinite, are further rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al (WO Pat. Doc. 201410084 A1); hereinafter Kawai et al.
Kawai et al teach a component mounting machine wherein supply units are mounted on bodies capable of travelling between a component storage room and a plurality of moving machine modules to automatically supply components. Storage room (14) is used to store a plurality of components of different types. Bodies (16, 116) are used to travel between the storage room and the plurality of component mounting machines (12). Mobile platforms (91) which are provided of the travel bodies (16, 116) are capable of moving in a parallel direction with respect to the travel direction of the travel bodies (16, 116). Supply units (17) which are mounted on mobile platforms, which support the members and which supplies and retrieves the component-supply members to and from the mounting machines. Additionally Kawai et al teach a plurality of tape feeders (34) for accommodating parts of different kinds and a plurality of parts’ trays (37) for accommodating parts of different kinds which are stored in a parts’ stocker (14). Additionally Kawai et al teach a plurality of mounter modules (12) each of which includes a mounting device (21), a component supply device (22), a substrate holding device (23) and a substrate transport device (24). The substrate transfer device (24) has two rows of belt conveyors (25A, 25B) for transporting circuit boards (B) in an X-axis direction (Cf. at least Fig.2). Component image apparatus (32) is used to pick up an image of the component as the component is held in the component mounting nozzle. Additionally Kawai et al teach a reader (56) for reading barcode (57) attached to the component tray (37). Additionally Kawai et al teach a device (70) that controls each of the mounting machine modules (12). Control computer (70) is connected to management computer (80) that integrally controls work modules (13A, 13B). Additionally Kawai et al teach a device (15) which replenishes a tape feeder (34).  The device contains components in a tape feeder. The replenishment of parts is done almost simultaneously for the plurality of mounting machines (12). Additionally Kawai et al teach a component supply device (22C) include g a plurality of bulk feeders (100) juxtaposed in an X-axis direction (Cf. at least Fig 2). The bulk feeders (100) are detachably mounted on a feeder support base (101) in the Y-axis direction (Cf. at least Fig.2). Bulk feeder (100) is detachably is provided with a bulk cassette (102) in which a large number of parts are accommodated in bulk form. Cassette exchange unit (105) has slider (107) that moves in a Y-axis direction (Cf. at least Fig.2) with the slider engaging with the front end portion of bulk feeder (100). Cassette exchange unit (105) includes a cassette storage magazine (113) in which a plurality of bulk cassettes (102) are arranged in the X--axis direction (Cf.at least Fig.2). Cassette hand (114) grips the bulk cassette (102) to be collected in the bulk feeder (100). The bulk feeder to be replenished is gripped by the cassette exchange hand(114), taken from the cassette storage magazine (113) and set in the bulk feeder (100)  By transferring  the replenishment device (15) containing various kinds of bulk cassettes (102) to the cassette storage magazine (113) to each mounting machine module (12) it is possible to automatically change the setup even in the case of small lot production of many kinds of products. 
It would have been obvious to provide a component mounting system (15) including multiple mounting lines where multiple component mounters (Cf. (12) & Figs. 1, 3 and relevant disclosure) that can mount components supplied from a feeder (34) on a board and a feeder storage  (51) are aligned along a board conveyance direction; (Cf. at least Fig. 2) a feeder exchange device (105) that is provided on each of the multiple component mounting lines and configured to move along the board conveyance direction; a feeder exchange device (105) that is provided on each of the multiple component mounting lines and configured to move along the board conveyance direction to exchange the feeder (34)  between the component mounter and the feeder storage (51) of the component mounting line in charge and a memory device (Cf. Fig. 10) configured to store production information including a type of board used for production for each component mounting line, a type of component to be mounted on the board and an order of production and store feeder information including identification information  of the feeder (55), a location of the feeder (34) and the type of the component (A) to be loaded on the feeder (34); wherein the feeder exchange device (105) is configured to store an in-process feeder (34) in the feeder storage (51) of the component mounting line in  charge when it is determined,  based on the production information and the feeder information that there is the in-process feeder (34) that was used in the component mounting line in charge and is scheduled to be used in another component mounting line. As further applied to Claim 2 inasmuch as Kawai et al teach an automatic conveyance device configured to move between the component mounting lines (12) and transport the feeder (100) from the feeder storage (113) etc. the limitations recited in said Claim 2 are held to have been obvious in view of Kawai et al.  As further applied to Claim 5 inasmuch as Kawai et al teach that the automatic conveyance device configured to transport the feeder from an in-process feeder to a feeder storage of another mounting line the limitations recited in said Claim 5 is held to have been obvious in view of Kawai et al.
Claims 3, 4 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  P.D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729